Citation Nr: 1108115	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for colon cancer.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of a left palm laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  In August 2010, the representative, on behalf of the Veteran withdrew the appeal of entitlement to service connection for asbestosis.

2.  Colon cancer was not present in service or manifested for many years after service, and there is no competent medical evidence to link it to service.

3.  The preponderance of the probative evidence indicates the Veteran has a confirmed diagnosis of posttraumatic stress disorder which is medically linked with a confirmed stressor.

4.  Competent evidence show the Veteran was treated for a left palm laceration in service and that there is current painful pathology associated with the scar.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met concerning his claim of entitlement to service connection for asbestosis.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010). 

2.  Colon cancer was not incurred in or aggravated by active service; nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f).

4.  Resolving reasonable doubt in the Veteran's favor, residuals of a left palm laceration are related to active service.  38 U.S.C.A. §§ 1101, 1110, 5107, 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

In July 2009, the Veteran submitted a substantive appeal indicating that he wished to appeal some of the issues listed in the May 2009 statement of the case, including the issue of entitlement to service connection for asbestosis.  This perfected his appeal to the claim of entitlement to service connection for asbestosis.  At an August 2010 videoconference hearing before the Board, however, the Veteran indicated that he wished to withdraw his appeal as to this issue.

A substantive appeal may be withdrawn on the record at a hearing by the Veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of entitlement to service connection for asbestosis, there remain no allegations of error of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue. The claim must therefore be dismissed.

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in pre-rating correspondence dated January, March, April, and August 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307.  The law further provides that, if a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda (PCT); prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or esotheliomas).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they become manifest to a degree of 10 percent or more, even though there is no record of such disease during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

      i.  Colon Cancer

Certain listed, chronic disabilities, including colon cancer, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service connection for colon cancer due to alleged exposure to asbestos and Agent Orange during active service.  Specifically, he claims that he worked with planes daily that flew missions over Vietnam and he was exposed to Agent Orange when the planes returned to his ship from flying missions over Vietnam.  Furthermore, he claims that he was exposed to asbestos, which he stated was present all over the ship he served on.  

The Veteran's service treatment records are silent as to complaints, findings, or diagnosis of colon cancer or any abnormality of the colon.  Induction and separation examinations are both negative for colon cancer, symptoms of colon cancer, or any other colon abnormality.  

Post service the first evidence of colon cancer comes from the Veteran's August 2010 videoconference hearing where he stated that he had his colon resectioned in 2003.  The Veteran further stated that he was diagnosed in July 2009 with rectal cancer.  

The Veteran has not submitted any evidence showing medical treatment for his colon cancer or rectal cancer within one year of service or at any time.  

With regard to Agent Orange, the Board notes and the Veteran confirms that he does not have in-country service in the Republic of Vietnam, therefore the Agent Orange presumption does not apply to his claims.  Additionally, the Board notes that this condition has not been recognized as a presumptive condition of Agent Orange exposure under the provisions of 38 C.F.R. § 3.307.  Furthermore, no scientific or medical evidence to support the Veteran's assertions have been presented.  There are no medical records and there is no indication of a nexus between the Veteran's cancer and any incident of his active duty service.  As a lay person without the appropriate training and expertise, the Veteran simply is not competent to provide a probative opinion on the origins of a specific disability as complex as the etiology of colon cancer.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The facts in this case do not provide a basis for granting the claim.  The evidence preponderates against the claim, and thus the evidence does not raise a reasonable doubt. 

The appeal is denied.

	ii.  PTSD

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau, 9 Vet. App. at 395.  In such cases, the record must contain service records or other credible evidence that supports and does not contradict the veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Furthermore, an opinion by a medical health professional based on post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  See Moreau, 9 Vet. App. at 395-96.

In this case, the Veteran contends that he witnessed a fellow serviceman R. D. B., crash into the sea after launching and that R. D. B. was never recovered and was killed in action.  The Veteran also claims that he saw a man electrocuted on board his ship the USS Ticonderoga, that he witnessed a shipmate blown overboard, and that he pulled a fellow shipmate out of the jet intake, saving his life.

The Board notes that the Veteran has submitted documentation confirming that serviceman R. D. B. was killed in action in a crash at sea with his body never recovered.  The Board also notes that there is a current diagnosis of PTSD; specifically, an October 2010 private psychological evaluation provides such diagnosis.  

After consideration of the competent evidence of record, the Board finds that service connection for PTSD is warranted.

Accordingly as the Veteran has confirmed stressor, and a diagnosis based on this stressor the Board finds that entitlement to service connection for PTSD is granted. 

The appeal is allowed.

	iii.  Residuals of a Left Palm Laceration

The Veteran contends that the residuals of a left palm laceration he had in service now affect him by a scar that is tender and painful to touch.

Service treatment records show that in February 1970, the Veteran injured his left hand when it was caught in between two bomb racks.  Records further show that the Veteran sustained a two inch laceration of the left palm that required sutures.  There are no other records of treatment or complaints during service.  The March 1970 separation examination is silent as to any abnormalities or chronic injuries to the left palm.  

Post service the Veteran stated in his August 2010 video conference hearing that he has never experienced any other injury to the hand and to this day the scar pinches, pulls, and pricks.  He also stated that the scar hurts when the weather changes, and it hurts and tingles when making a fist.  

A September 2010 VA treatment note stated that the Veteran claimed his service injury has bothered him to some extent since service and that at present the scar is visible, palpable, pinches and feels as though it is going to pull.  Physical examination revealed a scar over the palm of the hand in line with the fifth finger.  The finger had intact sensation to either side of the tip.  The finger flexes when the Veteran makes a fist.

The examiner did not offer an opinion regarding the connection with current pathology and the in-service injury.

After a consideration of the competent evidence of record, the Board finds that service connection for residuals of a left palm laceration is warranted under the reasonable doubt doctrine.

In this regard, the Veteran contends that he has been bothered to some extent since service by the scar left from his in-service cut to his left palm.  The Board notes that the laws governing entitlement to service connection do not require that a relationship to service be proven.  Rather, if it is at least as likely as not that a disorder is related to service then service connection must be granted.  38 U.S.C.A. § 5107.

Accordingly, considering that there is no evidence of further injury to the palm since service and the medical evidence of records shows current complaints of pain of the same injury, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for residuals of a left palm laceration.

The appeal is allowed.



ORDER

The claim for entitlement to service connection for asbestosis is dismissed.

Entitlement to service connection for colon cancer is denied.  

Entitlement to service connection for posttraumatic stress disorder is granted.  

Entitlement to service connection for residuals of a left palm laceration.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


